Atkinson, J.
The Civil Code (1910), § 507, provides: “When debts have accumulated against the county, so that one hundred per cent, on the State tax, or the amount specially allowed by local law, can not pay the current expenses of the county and the debt in one year, they shall be paid off as rapidly as possible, at least twenty-five per cent, every year.” The Civil Code (1910), § 508, provides: “The ordinaries have power to raise a tax for county purposes, over and above the tax they are hereinbefore empowered to levy, and not to exceed fifty per cent, upon the amount of the State tax for the year it is levied; provided, two thirds of the grand jury, at the first or spring term of their respective counties, recommend such tax.” Meld:
(а) The levy of a tax for the purposes specified in section 508 can not exceed fifty per cent, of the State tax. This limit extends to current expenses. Waller v. Perkins, 52 Ga. 233; McMillan v. Tucker, 154 Ga. 154 (4, 9) (113 S. E. 391); Carter v. Shingler Realty Co., 157 Ga. 118 (2) (120 S. E. 784). See also Tucker v. Justices, 34 Ga. 370; Barlow v. Ordinary, 47 Ga. 639.
(б) The tax assessment in this case did not purport to levy a tax to pay current expenses and debts of the county as authorized by the Civil Code (1910), § 507.
(c) Applying the above principles, the Court of Appeals erred in affirming the judgment of the trial court rendered against the illegality.

Judgment reversed,.


All the Justices concur, except